Citation Nr: 0836257	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-34 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death for the purposes of burial benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service with the Philippine 
Commonwealth Army
from September 1941 to May1942 and with the Recognized 
Guerillas and Combination Service from February 1943 to April 
1946.  The veteran died in March 2005 of multiorgan failure 
with old age contributing.  The appellant is the veteran's 
son-in-law.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
March 2005 at 89 years old.  The immediate cause of death was 
multiorgan failure with old age contributing.

2.  At the time of the veteran's death, service connection 
had been established for an affective psychosis.  

3.  The veteran's pulmonary tuberculosis developed many 
decades after service, was not the result of a disease or 
injury incurred in active service.

4.  The veteran's service connected affective psychosis was 
not related veteran's cause of death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.1(k), 3.5, 3.303, 
3.307, 3.309, 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purposes of burial benefits, if a veteran dies as a 
result of a service- connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for tuberculosis if 
manifest to a degree of 10 percent or more within three years 
after active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Service-connected disabilities or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
was resulting debilitating effects and general impairment of 
health to the extent that would render the person less 
capable of resisting the effects of either disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in March 2005 at 89 years of age.  The immediate 
cause of death was listed as listed as multiorgan failure 
with old age contributing.

At the time of the veteran's death, service connection had 
been established for affective psychosis.  The appellant 
contends that the veteran died as a result of his service 
connected affective psychosis and TB pneumonia, which the 
appellant contends should be service connected.  

In support of his assertion, the appellant submitted an 
affidavit from the doctor that signed the death certificate 
(which stated that the doctor was not the attending 
physician) and that the veteran in fact died of affective 
psychosis with TB pneumonia as a contributing factor.  No 
rationale or evidence was provided to support this assertion.

For the purposes of this decision only, the Board has 
considered whether the veteran's TB pneumonia should be 
service connected.  A thorough review of the veteran's 
service treatment records fails to show that the veteran was 
ever treated for pulmonary tuberculosis or pneumonia, TB 
pneumonia, during service.  VA exams and treatment records 
subsequent to service, dated in the 1950s, show that the 
veteran had normal lungs.  No indication of either illness 
was noted.

The first evidence of treatment for pulmonary tuberculosis or 
pneumonia is dated 1980, 34 years after separation from 
service, in a certification from the veteran's physician.  No 
medical records regarding treatment of tuberculosis or 
pneumonia were provided.  Regardless, the even if the 
tuberculosis and/or pneumonia manifested in 1980, there is no 
evidence linking the illnesses to service.  In addition, such 
a significant lapse in time between service and post-service 
medical treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The veteran is not entitled to presumptive service connection 
as the evidence fails to show that the tuberculosis 
manifested within three years of discharge of service.  The 
veteran was not a prisoner of war, thus he is not entitled to 
the prisoner of war presumptions.  

The appellant also submitted an affidavit from the veteran's 
treating physician which stated that the physician's father, 
also a doctor, treated the veteran for TB pneumonia in 1951.  
He stated that he recalled his father treating the veteran 
and further stated that the veteran suffered the disease and 
was treated for it ever since that time.  However, no medical 
records were provided to substantiate the statements and the 
Board notes that the VA exams and treatment records dated in 
the 1950s fail to note either illness or any problems with 
the respiratory system.

The treating physician's statement also asserted that the 
affective psychosis led to poor sanitation and the widespread 
and bloom of TB Pneumonia, the primary contributing factor of 
the veteran's death.  However, none of the private medical 
records or other evidence indicates or supports the assertion 
that the mental disability caused or contributed to the 
respiratory illnesses.  

With regard to the appellant's assertion that the veteran's 
affective psychosis contributed to the veteran's death, the 
RO sought a VA opinion.  In this opinion, the VA examiner 
reviewed the claims file and stated that the veteran's death 
was not caused by or a result of affective psychosis.  The 
examiner stated that the veteran was 89 years old when he 
died due to multiorgan failure and old age, which signifies 
death by natural causes.  Therefore, to attribute the 
veteran's affective psychosis as materially causing or 
contributing in producing death cannot be objectively or 
subjectively substantiated due to the fact that the veteran's 
death was not a case of premature death.

Upon review of all of the evidence, the Board finds that the 
death certificate and VA examiner's opinion are more 
probative.  The VA examiner reviewed all records in the 
claims file and opined that affective psychosis was not a 
primary or contributing cause of the veteran's death as the 
veteran's death was not premature.  

No probative evidence was provided substantiating assertions 
that PT pneumonia was caused by or incurred in service or 
caused by a service connected disability.  The service 
treatment records are void of any findings, symptoms, 
complaints, or diagnoses of pulmonary tuberculosis and/or 
pneumonia, referred to as TB pneumonia.  Pulmonary 
tuberculosis was not treated or diagnosed within 3 years of 
separation from service.  In the absence of credible medical 
evidence linking the veteran's pulmonary tuberculosis to a 
documented disease, event, or injury in service, service 
connection for TB Pneumonia as the cause of death must be 
denied.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the veteran's death.  The death certificate shows 
the cause of death as multiorgan failure with old age 
contributing.  The death certificate does not include 
affective psychosis as a contributing factor, nor does the 
evidence support the assertion that affective psychosis was a 
primary or contributing factor to the veteran's death.  The 
evidence does not show that TB pneumonia was a cause or 
contributing cause to the veteran's death; however, even if 
the cause of death had been noted as pulmonary tuberculosis, 
the weight of the evidence does not show that the veteran's 
pulmonary tuberculosis was incurred in or aggravated by 
service or a service connected disability or manifested to a 
compensable degree within three years following the veteran's 
separation from service.  Therefore, service connection for 
the veteran's cause of death must be denied.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the in the development of the claim.  
This duty includes assisting the claimant in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The appellant submitted affidavits and private treatment 
records.  A VA medical opinion was obtained with regard to 
affective psychosis and whether it caused or contributed to 
the veteran's death.  The Board notes that the RO also 
requested an opinion answering whether the veteran's TB 
pneumonia caused or contributed in producing death.  The 
examiner failed to address this issue; however, as explained 
above, service connection is the issue and the veteran has 
not been shown to have had tuberculosis or pneumonia or any 
combination of the two disabilities in service or within 
presumptive time periods.  The record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service to which the 
veteran's death could be related, the Board finds that a VA 
medical opinion is unnecessary with regard to this issue.  38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).

Significantly, the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

The appeal is denied.

____________________________________________
JOHN J.. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


